Case: 14-15018   Date Filed: 08/04/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15018
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:14-cr-00029-HLA-JRK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

PAUL JUNIOR KENNEDY,
a.k.a. Gary Simmonds,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 4, 2015)

Before ED CARNES, Chief Judge, and MARCUS and WILLIAM PRYOR,
Circuit Judges.

PER CURIAM:
              Case: 14-15018     Date Filed: 08/04/2015   Page: 2 of 2


      Gerald S. Bettman, appointed counsel for Paul Junior Kennedy, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Kennedy’s conviction and

sentence are AFFIRMED.




                                          2